Citation Nr: 0836057	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for Horner's Syndrome, including ptosis of the left 
eyelid.

2.  Entitlement to a disability rating in excess of 10 
percent for impairment of field vision of the left eye, 
associated with Horner's Syndrome.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1990.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.


FINDINGS OF FACT

1.  The veteran's Horner's Syndrome manifested by facial 
paralysis more nearly approximates moderate, rather than 
severe, incomplete paralysis. 

2.  The veteran's Horner's Syndrome, manifested by ptosis and 
vision loss, is marked by concentric contraction to 47 
degrees, and unilateral loss of field vision.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for Horner's syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 4.124a, 
Diagnostic Code 8299-8207 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for field vision loss have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R.       § 
4.124a, Diagnostic Code 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in February 2006, March 2006, and 
June 2008.  These letters informed the veteran that she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on her 
employment and daily life.  They provided appropriate notice 
with respect to the effective-date element of the claim.  
They also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  They also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
her behalf.  The veteran is not rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.
Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

Horner's syndrome is evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8299-8207.  Hyphenated diagnostic 
codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27 (2006).  
Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8207, 
pertaining to paralysis of the seventh (facial) cranial 
nerve, incomplete, moderate paralysis warrants an evaluation 
of 10 percent.  Incomplete, severe paralysis warrants an 
evaluation of 20 percent.  Complete paralysis warrants an 
evaluation of 30 percent. A Note to Diagnostic Code 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles.   
Under Diagnostic Code 6080, bilateral field vision limited 
with the loss of homonymous hemianopsia warrants a 30 percent 
rating.  Bilateral loss of the temporal half or nasal half of 
field vision warrants a 30 percent rating, while unilateral 
loss warrants a 10 percent rating.  Concentric contraction to 
5 degrees bilaterally yields a 100 percent evaluation, or 30 
percent if unilateral.  Concentric contraction to 15 degrees 
but not to 5 degrees bilaterally warrants a 70 percent 
rating, and 20 percent if unilateral.  Concentric contraction 
to 30 degrees, but not to 15 degrees warrants a 50 percent 
rating if bilateral, and a 10 percent rating if unilateral.  
Concentric contraction to 45 degrees but not to 30 yields a 
30 percent rating if bilateral, and 10 percent if unilateral.  
Finally, concentric contraction to 60 degrees but not to 45 
degrees warrants a 20 percent rating if bilateral, and a 10 
percent rating if unilateral.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected Horner's Syndrome and eye disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for Horner's 
Syndrome in a February 2004 rating decision.  The disability 
was assigned a 10 percent rating, and this rating was 
continued in a June 2006 rating decision.  In the June 2006 
decision, the RO also granted a separate evaluation for 
impairment of field vision as a related complication of the 
veteran's Horner's Syndrome.  This disability was likewise 
assigned a 10 percent rating.  The veteran contends that her 
disabilities severely affect the left side of her face and 
her vision, and thus warrant a higher disability rating.  

The veteran's Horner's Syndrome has been evaluated in a 
number of examinations.  During a December 2005 VA 
examination, the veteran complained that the droop of the 
left eyelid worsens when she is under stress, and that she 
feels a tingling sensation on the left side of her face.  She 
described symptoms of numbness and spasms, but stated that no 
one can see these spasms.  The examiner reported that facial 
sensation is intact and there is no facial weakness.  There 
is some decreased sweating on the left side of the face.  The 
veteran's palate moves symmetrically, while the tongue was in 
the midline without atrophy or fasciculation.  A VA 
examination in January 2007 reported similar findings, and 
continued the veteran's diagnosis of Horner's Syndrome on the 
left.  A private examination from the Maryland Neurological 
Center in November 2001 states that there is not any clear 
numbness of the face, nor weakness of the face aside from the 
lid ptosis.  

After careful consideration of these examinations, the Board 
has determined that the impairment from the veteran's 
Horner's syndrome more nearly approximates a 10 percent 
disability rating.  Though the evidence suggests that the 
veteran suffers from a mild form of facial paralysis, the 
relative loss of innervation of the facial muscles does not 
rise to the level of "severe" necessitating a 20 percent 
rating. The veteran describes experiencing facial spasms and 
numbness.  But as the note to Diagnostic Code 8207 explains, 
when the involvement is wholly sensory, the rating is to be 
for the mild, or, at most, the moderate degree. 38 C.F.R. § 
4.124a.  In sum, the evidence does not suggest that the 
veteran's disability has gotten demonstrably worse so as to 
describe her ptosis as severe and not mild.
	
As for the veteran's field vision disability, a visual 
examination conducted in December 2005 reveals that the 
residual effects of the veteran's Horner's Syndrome include 
ptosis of her left eyelid and miosis of her left pupil.  The 
examiner stated that the ptosis obscures the veteran's visual 
acuity and the lid bisects her pupil.  Her best corrected 
distance and near acuities were 20/20 in the right eye and 
20/25 in the left eye.  When the veteran's vision was 
uncorrected, her distance acuity was 20/50.  After lifting 
her eyelid, her distance acuity improved to 20/25.  A 
February 2007 VA eye examination yielded similar results, and 
also reported Goldman perimeter testing results of an average 
contraction to 47 degrees in the left eye.  

A private eye examination submitted by the veteran from Dr. 
Levin.  The results of this October 2006 examination confirm 
a partial ptosis of the left eye and do not suggest that the 
veteran's pupil is entirely obscured nor that concentric 
contraction is lower than 47 degrees.

Therefore, these eye examination results are consistent with 
a 10 percent disability rating for impairment of field 
vision.  The veteran's pupil is only partially, and not 
entirely obscured, warranting a 10 percent disability rating.  
Moreover, concentric contraction of the left eye is 47 
degrees, also warranting a 10 percent disability rating.  The 
veteran does not have bilateral visual impairment, nor is 
concentric contraction less than 45 degrees.

In sum, the preponderance of the evidence establishes that 
the veteran suffers from mild incomplete paralysis of the 
facial nerve and partially obscured vision as a result of her 
Horner's Syndrome.  Accordingly, a rating in excess of 10 
percent for either disability is not warranted.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 10 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for Horner's Syndrome, including ptosis of the left eyelid, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for impairment of field vision of the left eye, associated 
with Horner's Syndrome, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


